Citation Nr: 0905731	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  96-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for an eye disorder, to 
include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 
1960.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the Des 
Moines, Iowa, Department of Veterans Affairs (VA) Regional 
Office (RO).  The case is now under the jurisdiction of the 
Pittsburgh, Pennsylvania RO.  

The Veteran testified at personal hearings at the Pittsburgh 
RO before a Hearing Officer (January 1997) and the 
undersigned Veterans Law Judge (August 1997).  Transcripts of 
those hearings have been associated with the claims file.  

A claim for service connection for a respiratory disorder had 
been finally denied prior to the claim on appeal.  In a 
September 2002 decision, the Board found that new and 
material evidence had been received pertaining to that issue 
and reopened the claim.  The Veteran had perfected an appeal 
for other issues; however, these claims were denied by the 
Board in the September 2002 decision.   

The issues still on appeal were remanded by the Board twice 
for additional development.  Extensive development was 
subsequently undertaken, to include requesting and obtaining 
federal and private records and providing VA examinations.  
Substantial compliance with the remand instructions 
pertaining to the issues on the cover page has been 
accomplished.  

The Veteran has claimed that November 1995 cervical X-rays 
performed at the "Erie VA" shortly after cataract surgery 
for the left eye resulted in a problem (cataract) in the 
posterior capsule portion of that eye.  For examples, see 
letters received from the Veteran on June 11, 1996 and 
February 11, 1997.  A claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional disability as a 
result of VA treatment has been reasonably raised by the 
record.  As this claim has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In more recent letters, the Veteran asserts that he has a 
psychiatric disorder as a result of a respiratory disorder.  
For example, in a July 2007 letter he indicates that 
verification of psychological disability that directly 
resulted from service-connected respiratory disability has 
been submitted.  Service connection for a respiratory 
disorder is being denied in this decision.  Nevertheless, if 
the Veteran wishes to file a claim for service connection for 
a psychological/psychiatric disorder he should do so with 
specificity at the RO. 

In a supplemental statement of the case (SSOC) notice 
response mailed to the Veteran on September 4, 2008, he was 
told that he had 60 days from the date of the SSOC to submit 
additional information or evidence.  In a response the 
Veteran indicated that he had more information or evidence to 
submit and requested VA wait the full 60-day period to give 
him a chance to submit this information or evidence.  The 
Veteran was made aware that if the evidence was not submitted 
within the 60-day period, the case would be returned to the 
Board.  No additional evidence was received from the Veteran 
during the 60-day period and the case was returned to the 
Board.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  A chronic respiratory disorder is not shown manifest 
during or causally related to the Veteran's service.

3.  An eye disorder is not shown causally related to the 
Veteran's service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008). 

2.  An eye disorder was not incurred in or aggravated by 
service; nor is it proximately due to, a result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, August 2004 and March 2006 letters provided all of the 
required notice except for notice as to substantiating a 
claim for service connection on a secondary basis.  The 
August 2004 letter informed the Veteran of what evidence was 
required to substantiate the claims for service connection on 
a direct basis and of his and VA's respective duties for 
obtaining evidence.  The March 2006 letter provided proper 
notice as to degrees of disability and effective dates.  

The Veteran has not been prejudiced by the lack of notice 
regarding substantiating claims for service connection on a 
secondary basis.  The Veteran's numerous statements show 
actual knowledge of what is needed to substantiate such 
claims in that they make clear that he understands he must 
show a relationship, whether causal or through aggravation, 
between a service-connected disability and another 
disability.  For example, in a December 2005 letter the 
Veteran asserts that he has an eye problem that developed 
secondary to medications administered for his respiratory 
problem (which he indicates is service connected) and in a 
June 2006 letter he states that it is a proven fact that he 
was treated with corticosteroid and benardryl injections, 
among other treatments, for his respiratory condition and 
that corticosteroids are widely known to cause cataracts and 
induce glaucoma.  It is noted that the secondary service 
connection issue is a moot point as service connection for a 
respiratory disorder is being denied in this decision and the 
Veteran has not asserted that any eye disorder is the result 
of his only service-connected disability, P.O. right inguinal 
hernia.  

While the Veteran was not given proper notice, for all the 
reasons above the Board finds that the essential fairness of 
the adjudication has not been affected by such errors and the 
Board can consider the claim on the merits.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. granted, 
76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record lay statements from the 
Veteran, "buddy statements" from family, friends, people 
who served with the Veteran and co-workers, hearing 
transcripts, numerous articles, private medical records, 
Social Security Administration records, VA treatment records, 
and service treatment records.  There is no indication that 
any other treatment records exist that should be requested, 
or that any pertinent available evidence has not been 
received.  It is noted that extensive development has been 
undertaken in regard to these claims.  In a February 2005 
letter the Veteran indicates that all evidence has been 
developed and is in the claims file.  

VA examinations were provided in connection with these 
claims.  The Veteran contends that his May 2007 VA 
respiratory examination was inadequate.  As discussed below, 
the Board finds the VA examinations performed in May 2007 to 
be adequate for VA purposes.  

The VA respiratory examiner indicated that the Veteran's 
claims file was reviewed, noted the relevant history, 
performed an examination, and provided an opinion with 
adequate rationale.  The reported findings in the respiratory 
examination report are sufficiently detailed with recorded 
history, clinical findings, to include reference to the 
pulmonary function tests (PFTs) (which contrary to the 
Veteran's statements show findings for not only forced 
expiratory volume after 1 second (FEV-1) and forced vital 
capacity (FVC), but also for diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO)), and 
pertinent diagnoses.  Additionally, it is not shown that the 
examination was in some way incorrectly prepared.  There are 
other pertinent records on file and they are consistent with 
the exam results.  For example, PFTs for the May 2007 
examination showed FVC of 92 percent predicted and FEV-1 of 
102 percent predicted.  Previous VA PFTs from January 2003 
showed FVC of 108 percent predicted and FEV-1 of 101 percent 
predicted; and private PFTs from May 2007 showed FVC of 
90 percent predicted and FEV-1 of 102 percent predicted.  As 
such, the Board finds that additional development by way of 
another examination or opinion would be redundant and 
unnecessary.

The Board also finds the May 2007 VA eye examination and 
corresponding report adequate for purposes of this appeal.  
The examiner indicated that the Veteran's claims file was 
reviewed, noted the relevant history, performed an 
examination, and provided an opinion with adequate rationale.  
The examiner attributed intraocular pressures and bilateral 
pseudophakia status post cataract surgery to post-service 
steroid use for a respiratory condition.  

The Veteran has asserted that a service treatment record 
entry from February 1958 may have been altered.  The original 
copy of this note is of record and has been reviewed by the 
Board.  The note is no different than the multiple 
photocopies the Veteran has submitted and the Board sees no 
indication that the original note was altered in any way.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess/Hartman, 19 Vet. App. 473.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran asserts that he has a respiratory disorder 
(claimed as asthma, chronic obstructive pulmonary disease 
(COPD), respiratory disease, and emphysema) that started 
during service or is otherwise the result of events during 
service.  Specifically, he notes exposure to dust, sand, 
cigarette smoke (as an active smoker and from second hand 
smoke), radiation, and influenza vaccinations as possible 
causative factors.  The Veteran also asserts that he has an 
eye disorder (claimed as cataracts and glaucoma) as a result 
of his service or secondary to a respiratory disorder, to 
include steroid treatment provided for a respiratory 
disorder.  At the Veteran's personal hearings, he testified 
that he was diagnosed with pleurisy during service and in 
statements he relays that this condition reappeared 
throughout his service.  Asthma was first diagnosed in 1984.  
In testimony and statements the Veteran has relayed that 
other respiratory diagnoses (such as pneumonia) had been made 
prior to 1984 and indicated that these diagnoses were 
incorrect and that he should have been diagnosed with asthma 
sooner.  He also testified that he had surgery for cataracts 
in 1995.  According to the Veteran, he had no eye problems 
during service and his current eye problems are the result of 
steroid treatment for a respiratory disorder, which according 
to a March 1995 statement he had been taking since the 1960s.  
He has also indicated that he may have developed cataracts as 
a result of exposure to cigarette smoke during service.  

The Veteran has reported a history of respiratory problems 
dating to his service.  These assertions are noted in his 
testimony, statements, and as past medical history in 
treatment records.  As an example of the latter, the medical 
history portion of a 1993 treatment record lists asthma since 
1957 and a 1995 treatment record lists asthma since age 17.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (2008).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2008).  
Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  In this case, the 
Veteran's claims were filed prior to June 1998 and the Board 
will therefore consider service connection for a respiratory 
disorder as a result of exposure to cigarette smoke during 
service. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that the Veteran has cited to what 
he describes as worker's compensation law as precedent for 
his claims.  Statutes have been promulgated specific to VA 
claims and VA has its own regulations; worker's compensation 
law is not applicable to claims for VA benefits.  

In this case the Veteran asserts that some of his service 
treatment records are missing.  He states these records are 
incomplete because a progress note entry from August 1957 
indicates that stitches were half removed from lip, yet there 
is no entry of the stitches being placed or the remaining 
stitches being removed.  The National Personnel Records 
Center (NPRC) indicated that some of the Veteran's records 
were located in an area that suffered damage from an 
accidental fire.  The NPRC stated that a portion of the 
record was among those recovered.  The service treatment 
records contained in the Veteran's file include dental 
records, progress notes, enlistment and discharge examination 
reports and reports of medical history, and another 
examination report and report of medical history.  Multiple 
attempts have been made to obtain any missing service 
treatment records.    

The Board wishes to make it clear that it understands the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.
	
The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

After a careful review of the evidence the Board finds that 
the preponderance of such evidence is against a finding that 
the Veteran has a current respiratory disorder as a result of 
his service and a current eye disorder as a result of his 
service or a service-connected disability.  The Veteran has 
submitted evidence showing a respiratory disorder and an eye 
disorder during the course of this appeal; although pulmonary 
function testing has also been normal at times.  Regardless, 
as the Veteran has shown disabilities during the course of 
the appeal, the requirement regarding current disabilities is 
met.  See McClain, 21 Vet. App. 319.  The remaining question 
is whether any disorders shown during the appeal period are 
related to service or in the case of an eye disorder related 
to a service-connected disability or inservice event.  

Service treatment records do not show any chronic respiratory 
disorder or any treatment for eye pathology.  On examination 
for enlistment in February 1957 and discharge in March 1960, 
ophthalmoscopic examination and clinical evaluation of the 
eyes (general) and lungs were all reportedly normal.  Chest 
X-rays were negative and distant vision was 20/20.  The same 
findings were also reported on a January 1959 aviation cadet 
examination.  When the Veteran entered service he reported 
having had whooping cough in the past.  At discharge, the 
Veteran again noted having had whooping cough; he denied any 
eye trouble, asthma, sinusitis, and hay fever.  A physician's 
summary on this report of medical history noted pertussis in 
childhood with no complications and no sequela.  Pertussis is 
also called whooping cough.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1410 (30th ed. 2003).  Whooping cough during 
service was not mentioned. 

Of note, the Veteran asserts the some entries in his service 
treatment records show that he had asthma during service.  
First is an entry from February 1958 that notes a sore throat 
with onset that morning.  Temperature was 98 degrees, there 
was a small node on the right, no exudate, no swelling, but 
slightly inflamed.  The treatment plan included Sucrets, 
gargle, and nose drops.  Second, an October 1958 record notes 
a rash on hands.  Third, a December 1959 record notes severe 
"tonsillitis" the day before with pain in throat and neck.  
According to the note, this was the first episode of this to 
date.  A throat culture was recommended and penicillin if the 
culture was positive.  A throat culture was performed that 
day and reportedly showed "Beta hemolytic strept." 

Shortly after service, in September 1960 the Veteran was 
given an examination by the Air Force.  The Veteran was 
described as a civilian and the purpose of the examination as 
"Aviation Cadet."  Military service after March 1960 is not 
shown in the record or claimed by the Veteran.  
Ophthalmoscopic examination and clinical evaluation of the 
eyes (general) and lungs was reportedly normal at that time.  
Vision was 20/20 and the chest X-ray noted was the same one 
noted on the discharge examination, which was negative.  No 
eye or lung pathology was reported.  It was noted that there 
were no other serious illnesses, operations or injuries, no 
allergies, hay fever, fainting, unconsciousness or sickness.   

A note from one of the Veteran's private physicians, written 
on a prescription pad in June 1974, recommends an air 
conditioner due to upper respiratory allergies.  

The impression on a private treatment record from November 
1979 indicates lenticular opacities OU (each eye) minimal 
possibly long standing as well as myopia with astigmatism and 
early presbyopia OU.  The history portion of the report 
states that the Veteran had over the past several years had 
periodic injections of cortisone for allergies but had not 
been on any prolonged courses of steroids.    

Bronchitis and allergies were diagnosed in May 1984 after the 
Veteran complained of a fever, chills, aches, cough with 
chest congestion and clear sputum starting four days prior.  

In December 1984 the Veteran was hospitalized with complaints 
of shortness of breath.  It was originally thought that he 
had pneumonia, but according to a Dr. M, after the Veteran 
was admitted to the floor it became apparent that he was not 
suffering from pneumonia, rather that he had had an asthma 
attack.

January 1985 letters from Dr. M relay that while visiting 
relatives over the recent holidays the Veteran developed a 
severe asthmatic attack which necessitated a four day 
hospitalization.  In reviewing the Veteran's past medical 
history, it appeared clear to Dr. M that the Veteran had had 
episodes of asthmatic attacks in the past.  He noted that the 
Veteran had never been diagnosed nor did the Veteran 
understand that he had asthma but his history and current 
examination certainly were suggestive of that.  It was Dr. 
M's belief that the Veteran had long standing but undiagnosed 
bronchial asthma.  He encouraged the Veteran to follow up for 
this problem which could lead to COPD.  Dr. M noted that 
smoke is a clearly recognized trigger for asthma.  

Treatment records after 1984 show respiratory diagnoses of 
asthma, pneumonia, and COPD.  While COPD is noted as a 
diagnosis in some records, it is unclear when or how this 
condition was initially diagnosed.  Notably, at times medical 
professionals have indicated that the Veteran did not have 
any respiratory disorders and COPD was not diagnosed at any 
of the Veteran's VA examinations, as detailed below.  In 1995 
the Veteran had cataract surgery of each eye.  

The Veteran was afforded VA eye and respiratory examinations 
in July 1996.  At the eye examination, he reported being 
diagnosed with cataracts in 1979.  He also described a 
history of cortisone injections intermittently for 
respiratory problems from the early 1960s to the early 1980s.  
Cataract extraction with intraocular lens (IOL) implant was 
performed in each eye in 1995.  After examination, the 
assessment included status post IOL OU, stable; and large 
optic cups OU without increased ocular pressure OU.  At the 
respiratory examination, the Veteran reported having pleurisy 
during service.  He also reported hospitalization as early as 
1968 for severe episodes and difficulty breathing.  Diagnoses 
of pneumonia in 1970 and 1971 were reported as well as a 
diagnosis of Asthma in 1984.  After examination the diagnosis 
was "History of long-standing asthma since 1957 while in the 
military, currently under control for eight years on 
treatment."  The examiner recommended that the Rating Board 
obtain the Veteran's record if further information was 
required.    

The Veteran has also submitted a December 1996 letter written 
by a physician who identified himself as an Assistant 
Professor of Medicine, Director of Outpatient Services, 
Pulmonary, Allergy, and Critical Care Medicine.  This 
physician wrote that based on a history and physical 
performed in September, the Veteran's clinical condition was 
compatible with asthma.  He also wrote that evidently the 
Veteran had been exposed to a lot of cigarette smoke in the 
past and cigarette smoke was a known trigger of asthma.  The 
Veteran had reported being treated on multiple occasions with 
corticosteroid injections and the physician wrote that 
certainly this could have contributed to the development of 
cataracts at an early age.

The Veteran was afforded another VA eye examination in 
December 2002.  At that time pseudophakia consistent with 
history of steroid use was noted.  Another diagnosis was 
glaucoma with visual field loss, right eye, and hemorrhage on 
optic disk; questionable glaucoma in the left eye; elevated 
pressure may in part be a response to steroids.  

The Veteran was also afforded another VA respiratory 
examination in January 2003.  At the examination, the Veteran 
reported smoking during service and that after service he 
worked in a job where he had to attend meetings in which 
smoking was freely allowed.  He also reported to the examiner 
that the day of the examination was an average day for his 
symptoms.  On examination, at rest the lungs had normal 
respirations with clear normal breath sounds with inspiration 
and exhalation.  There was no frank wheezing noted.  With the 
Veteran in the supine position, there was no change in 
respirations or in distress.  Pulmonary function testing 
(from five days prior) was normal for FVC and FEV-1, and 
showed a 10 percent improvement following administration of 
bronchodilator.  Lung volume was also normal.  Diffusion 
capacity was at the lower limits of normal at 80 percent of 
predicted value.  The examiner did not have the opportunity 
to review the Veteran's claims file, but did obtain a history 
from the Veteran.  The reported history was similar to the 
history reported at the 1996 VA respiratory examination.  The 
examiner in 2003 stated that the diffusion capacity at the 
lower limit of normal may be, rather than asthma, due to a 
chronic lung disease of which the etiology could not 
adequately be determined at that time.  The examiner stated 
that it could be from the cigarette smoke or from other 
exposures, or may simply be at the lower limit of normal.  In 
conclusion, the examiner stated that the Veteran may indeed 
have a pulmonary condition, but there is no previous evidence 
that would support an association with his military service.  
This opinion is given lesser weight as the examiner was not 
able to review the relevant medical records.
  
In a February 2003, one of the Veteran's private physician's 
wrote a letter certifying that the Veteran has glaucoma in 
both eyes.  The physician stated that it is possible that the 
glaucoma was caused or worsened by his systemic steroid 
treatment.  

VA eye and respiratory examinations were also provided in May 
2007.  At the respiratory examination, the relevant history 
was noted, including the Veteran's report of being diagnosed 
with pleurisy, lying in bed, coughing, choking, and 
conjunctivitis, which recurred in 1957 with cough and 
allergies.  The Veteran's assertion that he was exposed to 
radiation in December 1959 was also noted.  The examiner 
stated that the claims file had been reviewed and that he 
found very little in the way of documentation during the 
Veteran's service for significant lower respiratory problems.  
An examination was performed and it was noted that no 
wheezes, rhonchi, or rales were present on examination of the 
chest.  The lungs were clear to percussion and auscultation.  
The examiner reviewed chest X-rays which he reported as 
showing cardiomediastinal silhouette normal, lungs clear, and 
no hilar or mediastinal adenopathy.  Pulmonary functions 
revealed normal lung volumes.  No air trapping or 
hyperinflation.  Spirometry showed no evidence of airway 
obstruction.  Flow volume loop appeared normal and diffusing 
capacity was normal.  The examiner's assessment was as 
follows: 

67-year-old Caucasian male, former trivial smoker, 
less than two pack years, who was in the service 
1957-1960 and later sporadically worked for The 
Department of Defense.  Diagnosis of asthma was 
given to him in 1984 while working for The 
Department of Defense.  Other than some episodes of 
what sounds like upper respiratory infections, 
there is no evidence of any significant lung 
disease occurring while he was on active duty in 
the Air Force that has left any residual problem.  
Pulmonary function and chest x-ray are entirely 
normal.  I find no service connected respiratory 
illness causing any disability or impairment at 
this time.  

This assessment essentially states that, even considering the 
complaints the Veteran says he had during service but which 
are not documented, the physician thought that the Veteran 
only had upper respiratory infections during service.  Also, 
the physician could find nothing from service which had left 
any residual problem, disability or impairment.  It is 
important to note that the examining physician reviewed the 
Veteran's claims file and was aware of his complaints 
regarding cigarette smoke, a pleurisy diagnosis during 
service, and exposure to nasopharyngeal "radiation."   

At the eye examination, a review of the claims file was noted 
and an examination was performed.  The diagnoses included: 
(1) Bilateral pseudophakia S/P cataract surgery, cataracts 
were in part posterior sub-capsular which is at least as 
likely as not related to steroid use for respiratory 
condition.  "Heavy" steroid use occurred after Veteran was 
discharged from military service, not during service.  Best 
corrected acuity was 20/25+2 OD/OS.; and (2) Elevated 
intraocular pressures that were now regulated are at least as 
likely as not related to steroid use for respiratory 
conditions(s) in the years following discharge from service.  
No field loss was found on repeated Humphrey fields done by 
VA at various facilities or Johns Hopkins.  

Numerous statements from family, friends, people who served 
with the Veteran and co-workers have been submitted on the 
Veteran's behalf.  A letter written by a Mr. S was received 
in October 1996.  Mr. S reports that he was high school 
friends with the Veteran and served with him in the Air 
Force.  According to Mr. S, during basic training the Veteran 
developed a terrible cough and what seemed to be respiratory 
problems.  The Veteran reportedly coughed during the night 
disturbing others in the barracks.  Eventually, the Veteran 
sought medical treatment on the advice of his fellow Airmen.  
Another fellow Airman wrote a letter recalling an incident 
where fine dirt and dust blew into the barracks during a wind 
storm.  The Veteran was reportedly covered with a fine silt-
like dust and had to be led to the bathroom so he could wash 
the dirt out of his eyes and off his face so he could see to 
get into the shower and get rid of the stuff.  According to 
the Airman, it was evident that the Veteran managed to 
breathe in a lot of the stuff as he was coughing, blowing and 
spitting it out for what seemed to be days afterwards.  The 
Airman also remembered the Veteran coughing and sneezing a 
great deal on occasion during service.  His nose was clogged, 
his eyes appeared inflamed and he complained of stuffiness 
and a sore throat.  

After service the Veteran apparently lived with his brother 
and aunt and uncle.  The brother and aunt both submitted 
letters stating that the Veteran had no respiratory problems 
prior to his enlistment, but after service he periodically 
experienced respiratory problems.  The Veteran's former wife 
stated that she met him in 1965 and as long as she had known 
him he had suffered from severe respiratory problems.  A 
college friend, who met the Veteran around 1963, relayed his 
observations of periodic symptoms of what he states appeared 
to be respiratory distress.  The symptoms included watering 
eyes, running nose, shortness of breath, sneezing, coughing 
and congestion.  Another college friend who met the Veteran 
in the early 1960s recalled that the Veteran always seemed to 
have a runny nose.  In an email, an individual who was 
apparently the Veteran's former boss when the Veteran was 
working as a civilian in Germany, states that all he can 
remember is that the Veteran was in the hospital for a couple 
of weeks but cannot recall the details.  

In a letter, the Veteran's sister-in-law recalled an incident 
during Christmastime 1984, after which the Veteran was 
diagnosed with asthma.  She stated that the Veteran 
complained that his problems were the result of forced 
exposure to smoke in small, unventilated meeting rooms in the 
workplace.  Other letters written by the Veteran, his co-
workers, and his superiors also reflect that he was exposed 
to cigarette smoke in his post-service employment.   

To the extent that the Veteran asserts he was exposed to 
radiation, via radium rods inserted in his nose as a 
treatment for swollen adenoids/tonsils, the Board finds these 
statements incredible.  First, none of the three radium rod 
treatments reported by the Veteran are shown in the service 
treatment records.  When the Veteran reported a sore throat 
in February 1958 the recommended treatment was Sucrets, 
gargle, and nose drops; when he reported tonsillitis in 
December 1959 the recommended treatment was penicillin.  
Notably, the latter report, made less than three months 
before the Veteran's discharge from service, stated this was 
the first episode of tonsillitis.  In a March 2001 letter the 
Veteran recalls coughing up chunks of tonsil during the 
"radiation" treatment.  This purported "radiation" 
treatment and apparent residual are not referenced in any way 
during the Veteran's separation examination or on the report 
of medical history completed by the Veteran in connection 
with that examination.  Second, the Veteran did not report 
this purported treatment during his first claim for benefits 
for a respiratory disorder and in fact did not mention this 
"radiation" exposure until after his second claim had been 
denied.  Third, while the Board recognizes that the Veteran 
has a Ph.D., apparently in Education, he is not shown 
competent to determine if treatment, described as cold rods 
being placed in his nose with tongs, entailed exposure to 
radiation.  For the above reasons, the Board finds the 
Veteran's statements regarding radiation exposure during 
service to be incredible.  Radiation exposure during service 
is not shown and service connection based on such exposure is 
not warranted.  

Asthma is first shown in 1984.  At that time Dr. M indicated 
that the asthma might be long standing but undiagnosed 
bronchial asthma.  No medical evidence shows asthma during 
service or shortly thereafter and Dr. M did not offer an 
opinion as to how long standing the asthma may have been.  
While medical professionals have noted that cigarette smoke 
may aggravate the Veteran's respiratory condition, there is 
no opinion linking any respiratory condition to the Veteran's 
exposure to cigarette smoke, or any particles for that 
matter, during service.  The Board notes that the record 
contains documentation of significant post-service exposure 
to cigarette smoke, which even resulted in the Veteran 
reportedly leaving his job.  Likewise, no medical 
professional has attributed any respiratory disorder the 
Veteran may have to his receiving an influenza vaccination.  

The Veteran has stated that he has a respiratory disorder 
that began during service.  The Veteran, and in that regard 
the people who have written letters on the Veteran's behalf 
attesting to observations of pre-, post- and in-service 
symptomatology, are competent to testify about observable 
symptoms, such as coughing, wheezing, and shortness of 
breath.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  However, as lay persons without the 
appropriate medical training and expertise, they simply are 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
the origins of a specific disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), (citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992)); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In this case, VA requested that a medical professional 
determine whether the Veteran has a current respiratory 
disorder as a result of events during service or that began 
during service.  In May 2007 an opinion was obtained, and a 
VA physician, considering the Veteran's assertions and the 
evidence of record, opined that other than some episodes of 
what sounded like upper respiratory infections, there was no 
evidence of any significant lung disease occurring while the 
Veteran was on active duty and that he could find no service-
connected respiratory illness causing any disability or 
impairment at the time of examination.  Moreover, the Board 
finds the Veteran's contemporaneous statements made in 
service more credible than his current assertions.  
Specifically, in connection with his discharge from service, 
the Veteran denied having had asthma, sinusitis, and hay 
fever.  While whooping cough was reported in the past, it was 
indicated that this occurred prior to entry into service.    

The Board wishes to make clear that it is not disputing the 
fact that physicians, including Dr. M., have diagnosed the 
Veteran with respiratory disorders, including asthma.  The 
Board is also not disregarding the statements made in letters 
submitted on the Veteran's behalf and statements from the 
Veteran about in-service respiratory symptomatology.  A VA 
physician, aware of these complaints, opined that during 
service the Veteran had what sounded like upper respiratory 
infections.  The physician did not find any residuals from 
service.  Simply put, the Veteran's claim for entitlement to 
service connection for a respiratory disorder is being denied 
because no respiratory disorder present during the appeal 
period has been shown to be the result of any disease, 
injury, or event during service, including upper respiratory 
infections.  The VA examiner, whose opinion the Board finds 
persuasive, opined that he could find nothing from service 
which had left any residual problem, disability or 
impairment.  This opinion was offered with knowledge of the 
Veteran's in-service complaints and contentions of exposure 
to particles, cigarette smoke, and some treatment that the 
Veteran indicates involved "radiation."    

To the extent that the diagnosis at the July 1996 VA 
examination stating "History of long-standing asthma since 
1957 while in the military, currently under control for eight 
years on treatment," was an opinion that the Veteran had 
asthma which began during service and continued to the 
present, the Board has assigned more probative weight to the 
May 2007 VA physician's contrary opinion.  The medical 
evidence contemporaneous to service supports the May 2007 
opinion in that clinical evaluations of the lungs were normal 
in January 1959, at discharge and shortly after discharge in 
September 1960, and no reports of lung pathology or defects 
were noted.  The Veteran denied asthma at his discharge 
examination.  These reports contradict a finding that the 
Veteran had asthma during service that continued to the 
present.  

The Board does acknowledge the medical literature submitted 
by the Veteran to support the contention that he currently 
has a respiratory disorder as a result of his service.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that it is of little 
probative value in this case.  In fact, the VA examiner in 
May 2007 would have had the opportunity to review the medical 
literature, but nevertheless indicated that he could find no 
service connected respiratory illness causing any disability 
or impairment.      

Turning to the matter of the claimed eye disorder, the 
competent medical evidence as detailed above indicates that 
glaucoma and cataracts are the result of the Veteran's 
treatment for a respiratory disorder, namely steroids.  No 
medical professional has offered an opinion indicating any 
other cause for glaucoma and cataracts in the Veteran's case.  
The competent evidence shows that steroids were used after 
service.  The Veteran denied eye problems during service and 
cataracts and glaucoma are not shown until at least 1979, 
almost 20 years after the Veteran's separation from service.  
As no pathology or complaints during service are shown or 
claimed by the Veteran, and a cause unrelated to service has 
been proffered by multiple medical professionals, the Board 
finds that a current eye disorder, to include glaucoma and 
cataracts, is not shown as a direct result of the Veteran's 
service.  The Board recognizes that the Veteran's principle 
contention is that he has an eye disorder as a result of 
treatment for a respiratory disorder, which he asserts should 
be service connected.  

As the Board is denying the Veteran's claim for service 
connection for a respiratory disorder and the Veteran has not 
asserted, nor does the competent medical evidence show that 
the Veteran had any eye disorder as a result of his service-
connected P.O. right inguinal hernia, service connection for 
an eye disorder on a secondary basis must be denied.  See 
38 C.F.R. § 3.310(a).

In sum, the preponderance of the competent evidence is 
against a finding of in-service eye disorder or chronic 
respiratory disorder, continuity of symptomatology associated 
with a chronic respiratory disorder, and a nexus between the 
post-service diagnoses for eye and respiratory disorders and 
service or a service-connected disability.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a respiratory disorder 
is denied.  

Entitlement to service connection for an eye disorder, to 
include as secondary to a service-connected disability is 
denied.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


